Citation Nr: 9919767	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
cavus.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar warts and callosities of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from March 1958 to June 1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).

The issue of entitlement to an evaluation in excess of 10 
percent for plantar warts and callosities of the feet is 
discussed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Pes cavus is congenital/developmental in nature and is 
not shown by the competent and probative evidence of record 
to have permanently increased in severity beyond its natural 
progression during or as a result of service.


CONCLUSION OF LAW

Pes cavus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The report of examination at enlistment, dated in March 1958, 
shows that the veteran's feet were clinically evaluated as 
normal.  On the accompanying report of medical history, he 
denied having or having had foot trouble.  A service medical 
record dated in January 1961 documents the veteran's 
complaints of a painful left foot.  He reported that he 
burned his left foot several days earlier; the impression was 
cellulitis of the dorsum of the left foot.  The impression 
later in January 1961 was an abscess on the dorsum of the 
left foot.  An entry in May 1962 indicates that the veteran 
had corns or questionable plantar warts on the soles of both 
feet.  Service medical records dated in September and October 
1965 note continued plantar warts.  The report of examination 
at separation, dated in May 1966, notes a plantar wart on the 
right foot; the veteran reported foot trouble on the 
accompanying report of medical history.  No other diagnoses 
pertinent to the feet were shown on either the report of 
medical examination or history at discharge.

An operative report dated in September 1967 notes that the 
veteran underwent excision of the fourth metatarsal heads, 
bilaterally, and resection of the proximal interphalangeal 
joints on all four toes, bilaterally.  Private records 
beginning in 1967 reflect foot complaints.  One record, dated 
in October 1967, notes the presence of claw toes bilaterally.

VA records dated in August 1967 reflect evaluation of the 
veteran's claw feet and callosities on the soles of his feet; 
metatarsal bars were prescribed.

The claims file contains a medical certification dated in May 
1968.  That certification shows diagnoses of bilateral 
plantar warts and callosities, and bilateral claw toes.  The 
examining physician, G.E., M.D., noted that the veteran had 
first been seen in August 1967, at which time the above-cited 
diagnoses were offered. 

In June 1968, the veteran reported for a VA examination with 
complaints of pain over the metatarsal heads of both feet.  
The examiner noted that the veteran had not had amputation of 
the toes; diagnoses were arthrodesis of the proximal 
interphalangeal joints of the left second, third, fourth and 
fifth toes, and the right second and third toes, and 
resection of most of the middle phalanges of the right third 
and fourth toes; and, excision of the right and left fourth 
metatarsal heads.

In a rating decision dated in July 1968, the RO established 
service connection and assigned a 10 percent evaluation for 
plantar warts and callosities, effective March 6, 1968.  The 
RO denied service connection for bilateral claw foot, stated 
to be a constitutional or developmental abnormality and not a 
disability under the law.

In a statement dated in February 1969, J.L., M.D., stated 
that the clawing of the veteran's toes occurred "a full year 
prior to your discharge from the military service and it was 
a compensatory mechanism on the part of the foot to try to 
shift the weight off the painful warts."  Dr.  J.L. noted 
that after service the veteran had an operation on both feet 
for the clawing.  Dr. J.L. reported evaluating the veteran in 
March 1968 and advising him to use orthopedic shoes with 
metatarsal bars and heel inserts.  In that report Dr. J.L. 
indicated that he had not treated the veteran at the start of 
his foot problems, but "by history from [the veteran] 
determined that when you were in the military service you had 
plantar warts and they keep burning them out and cutting them 
out seemingly on alternate months and that this went on for 
about three years."

In connection with VA examination conducted in September 
1973, the veteran complained of pain and stiffness in both 
feet and pain over his metatarsal heads.

A VA outpatient record dated in May 1979 reveals that inserts 
were recommended for the veteran's continued foot complaints.  

A VA record dated in March 1988 indicates that the veteran 
had severe pes cavus that would benefit from the use of 
special shoes. 

The claims file contains a letter from M.G., D.O., dated in 
December 1990.  The veteran was evaluated in November 1990 
with complaints of pain in both feet, and complaints of 
difficulty in walking and standing for any length of time.  
The veteran gave a history of onset in approximately March 
1959 during military service and reported that he was treated 
for plantar warts during his period of service.  He also 
stated that he had clawing of his toes prior to his discharge 
from service and that such occurred as a result of his 
shifting weight from the painful plantar warts.  M.G. 
reviewed records showing post-service treatment for plantar 
warts, calluses and clawing.  M.G.'s examination revealed 
obvious hammer toe deformities of the second, third, fourth 
and fifth toes bilaterally, with some clawing.  Examination 
also revealed plantar warts and callosities bilaterally.  
M.G. stated that the veteran had disabilities in both feet 
that had progressed over the years and would continue to 
progress. 

In a letter dated in May 1991, M.G., M.D., noted the 
veteran's history of developing plantar's warts while in the 
service.  Dr. M.G. noted that the veteran was a paratrooper 
and abused his feet with multiple jumps and "quite a bit of 
wear and tear."  The veteran complained of leg cramping.  
Dr. M.G. reviewed relevant records and conducted physical 
examination, which revealed significant cavus of both feet 
with plantar callosities.  The veteran's gait was significant 
for walking on his heels essentially with his toes extended, 
trying to protect his forefoot.  The assessment was bilateral 
cavus feet and possible peripheral neuropathy.

A VA outpatient record dated in September 1991 indicates that 
the veteran had a cavus foot structure with contractures in 
all digits and that such foot deformities were secondary to 
injury and surgeries in 1967.

In July 1993, the veteran testified at a personal hearing.  
The veteran stated that it was difficult to walk due to the 
warts and calluses on his feet and that they caused him to 
shift his weight to avoid the pain.  He stated that his 
problems had been worse since he stopped using orthopedic 
shoes.  Transcript at 2-3.  The veteran also complained of 
muscle spasms in his feet and calves.  Transcript at 4.  The 
veteran denied any family history of claw foot.  He indicated 
that he had such problems at discharge from service.  
Transcript at 8.

In July 1997, W.S., D.P.M., evaluated the veteran.  The 
veteran complained of discomfort on the bottoms of his feet.  
Examination revealed discrete hyperkeratotic tissue and 
decreased fat pads, pain on foot palpation and a decreased 
rang eof motion to the ankles and subtalar joints with muscle 
guarding noted.  Examination also revealed fissures to the 
heels with increased hyperkeratotic tissue and rigid cavus 
type foot.  The veteran demonstrated an inflexible stiff-
legged gait.  The assessment was porokeratoses with 
osteoarthritis bilaterally.

In March 1998, the veteran presented for a VA examination.  
The veteran demonstrated an antalgic out-toe gait, more 
pronounced on the left side than the right side; the examiner 
commented that such was "no doubt used to alleviate some of 
the soreness from the focal hyperkeratotic buildup.  The 
examiner noted a cavus-type foot, bilaterally, and that post-
operatively the toes of the feet were rectus.  There was no 
evidence of verruca plantaris.  The diagnosis was painful 
cavus feet bilaterally with extensive hyperkeratotic buildup 
and antalgia in gait, but "quite possibly some complaint of 
pain out of proportion or absence of focused findings which 
might undermine the quality of the examination overall."  In 
a follow-up note, dated in May 1998, the VA examiner stated 
that the veteran's cavus feet were congenital and hereditary 
in origin and would "very much be considered to have existed 
prior to military service."  The examiner also noted that 
the veteran had hyperkeratotic lesions secondary to pes cavus 
and "most likely aggravated by his military service."  The 
examiner indicated that such lesions caused pain and 
contributed to antalgia/altered gait which "may be 
considered a component of functional impairment.

The record contains an Addendum, dated in February 1999.  The 
VA examiner noted that the veteran's previous foot type was 
congenital and that his callosities were secondary to his 
congenital cavus and had not been significantly advanced 
secondary to service activities but, were predictable as 
normal progression with maturity and the nature of the 
deformity itself.  The VA examiner cited re-review of the 
veteran's service medical records without evidence of 
exacerbation due to service activity beyond or different from 
that which would be expected or attributable to the 
congenital cavus foot type with normal life progression and 
physical maturity.

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  There are medical principles so 
universally recognized as to constitute clear and 
unmistakable proof, and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of residual conditions such as congenital 
malformations, with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they pre-existed service.  38 C.F.R. § 3.303(c).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of VA disability law.  
38 C.F.R. § 3.303(c).  However, service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin.  In other words, there are 
diseases which may be congenital or developmental, but, 
nevertheless, may be granted service connection.  VA General 
Counsel has drawn a distinction between "congenital or 
developmental defects" as used in 38 C.F.R. § 3.303(c) and 
"disease" as used in that regulation and 38 U.S.C.A. §§ 
1110 and 1131.  In Precedent Opinions issued in March 1990 
and July 1990, which re-issued opinions of 1985, the General 
Counsel of the VA stated that a disease, even if considered 
hereditary in origin, which was capable of improvement or 
deterioration, could be service- connected if first manifest 
in service or, if pre-existing service, progresses at an 
abnormally high rate during service.  See VAOPGCPREC 67-90, 
82-90 (July 18, 1990).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998); see Miller v. West, 11 Vet. App. 
345 (1998).  The burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service, and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Once a claimant's 
disability increases in severity during service there is a 
presumption of aggravation, unless it can be established by 
clear and unmistakable evidence that the increase was due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Townsend v. Derwinski, 1 Vet. App. 408, 
410 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. §  5107; he has presented a 
claim which is plausible based on all the evidence.  The 
Board is also satisfied that all relevant and available facts 
have been properly developed.  The veteran has been examined 
by the VA in connection with his claim and the veteran has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  The Board finds all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained, and no further assistance is required to 
comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

The veteran argues that neither he, nor any one else in his 
family had a history of claw feet.  He reported that such 
developed only after repeated jumping and some bad parachute 
landings during his Army training, as well as incident to the 
incurrence of and treatment for recurrent plantar warts.  The 
veteran is service-connected for plantar's warts and 
callosities on the soles of both feet.

The Board first notes that the presumption of soundness 
attached to the veteran insofar as no diagnosis of claw feet 
was shown at service entrance, or, in fact, at any time 
during service.  However, that presumption has been overcome 
by clear and unmistakable evidence in the form of an opinion 
obtained from a VA medical professional who had access to and 
cited review of the veteran's relevant medical history.  See 
.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  That VA examiner indicated that 
the veteran's problem was congenital and hereditary in 
nature, and "would very much be considered to have existed 
prior to military service."  The veteran has argued against 
this conclusion.  However, the record does not reflect that 
he possesses a recognized degree of medical knowledge that 
would render his opinions on medical diagnoses or causation, 
to include any opinions as to the nature or onset of pes 
cavus, competent.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The Board here notes that Dr. J.L., in his February 1969 
letter, offers an opinion that the veteran's clawing occurred 
a full year prior to discharge and was the result of shifting 
his weight off of his painful warts.  The VA examiner, who 
provided opinions in March 1998, May 1998 and February 1999, 
indicated that the veteran's callosities, as well as 
hyperkeratotic lesions, were secondary to his cavus-type foot 
problems.  That examiner continued to opine that the 
veteran's congenital cavus-type foot problems had "not been 
significantly advanced secondary to service activities."  
That examiner found the veteran's problems "predictable as 
normal progression with maturity and the nature of the 
deformity itself."  The VA examiner reviewed, and notably, 
re-reviewed the veteran's service medical records and found 
"no evidence of exacerbation...different than would be 
expected or attributable to the congenital cavus foot type 
with normal life progression and physical maturity."  

Here, the Board again notes that service medical records are 
themselves absent any notation or diagnosis of a cavus 
deformity.  The Board also notes that such appears to be a 
"defect" and not a disease, thus falling outside the 
situation contemplated by VAOPGCPREC 67-90, 82-90, and rather 
being congenital defects for which service connection is 
precluded by law.  However, even assuming that such is a 
disease, the record contains a clear and probative medical 
opinion negating any aggravation of pes cavus during service.  
Such conclusion is certainly consistent with service medical 
records that are absent even notation of such underlying foot 
deformity.  Moreover, the Board finds the cited VA opinions 
not entirely inconsistent with, but in any case more 
probative than the opinion offered by Dr. J.L.  First, Dr. 
J.L. appears to have based his medical opinion on a history 
provided by the veteran, whereas the VA examiner clearly 
reviewed the veteran's relevant medical records, most 
significantly service medical records.  The weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise or an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Here, there is a clear basis to afford more 
probative weight to the VA opinions as such were based on a 
consideration of actual records as opposed to a patient's 
history.  For similar reasons, the cited VA opinions are also 
more probative that a VA outpatient record dated in September 
1991, which indicates that the veteran had a cavus foot 
structure with contractures in all digits and that such foot 
deformities were secondary to injury and surgeries in 1967.  
In any case, 1967 is subsequent to the veteran's period of 
service.  There is no other competent evidence refuting that 
the veteran's cavus is a congenital condition, or that such 
was not aggravated by service.

In each case the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Here, the 
preponderance of the competent and probative evidence of 
record shows that pes cavus is a congenital/hereditary 
condition that was not aggravated by service.  Accordingly, 
service connection is denied.


ORDER

Service connection for bilateral pes cavus is denied.


REMAND

The veteran is service-connected for plantar's warts and 
callosities on the soles of both feet.  In connection with 
this appeal he also contends that he warrants separate 10 
percent evaluations for each foot, plus application of the 
bilateral factor, based on the tender and painful nature of 
his service-connected plantar warts and callosities.  

Plantar warts and calluses are not assigned a diagnostic code 
under the VA Schedule for Rating Disabilities (hereinafter 
"Schedule") (38 C.F.R. Part 4, (1998)).  When a disability 
not specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The Schedule provides 
that benign new skin growths, 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (1998) are rated as under the criteria for scars or 
eczema, based on factors such as ulceration, tenderness, 
pain, exfoliation, or itching.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 and 7806 (1998).  Of note 
is that Diagnostic Code 7805 otherwise provides that a rating 
for scars is based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118.  

Pertinent to orthopedic disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (1998 provides that moderate disability 
with weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
evaluation; severe disability with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities warrants a 30 percent 
evaluation for bilateral disability; and pronounced 
disability with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, warrants a 
50 percent evaluation for bilateral disability.

Although the record shows a post-service history of treatment 
for problems with plantar's warts and calluses, VA 
examination in March 1998, revealed no evidence of plantar 
warts.  The examiner did not comment on the presence or 
absence of callosities.  However, that examiner did note 
other functional impairment to include an antalgic gait and 
extensive hyperkeratotic buildup.  In July 1997, W.S., 
D.P.M., evaluated the veteran and identified discrete 
hyperkeratotic tissue and decreased fat pads, pain on foot 
palpation and a decreased rang eof motion to the ankles and 
subtalar joints with muscle guarding.  Examination also 
revealed fissures to the heels with increased hyperkeratotic 
tissue.  The assessment was porokeratoses with osteoarthritis 
bilaterally.  In a follow-up note, dated in May 1998, the 
March 1998 VA examiner noted that the veteran had 
hyperkeratotic lesions secondary to pes cavus and indicated 
that such lesions were "most likely aggravated by his 
military service."  The examiner further stated that such 
lesions caused pain and contributed to antalgia/altered gait 
which "may be considered a component of functional 
impairment." 

The Board notes that herein above, service connection has 
been denied for pes cavus; however, although the recent VA 
examiner opined that the veteran's pes cavus had not been 
aggravated by service, that examiner did note that the 
veteran's hyperkeratotic lesions were likely aggravated by 
service.  The Board has considered that conclusion in 
connection with the lack of current examination findings 
and/or comment relevant to the presence or absence of, and 
severity of, plantar warts and calluses, the disability for 
which the veteran is service-connected.  It is unclear 
whether the "lesions" cited in recent examination reports 
are associated with the veteran's service-connected calluses, 
and further, it is unclear whether such are the cause of the 
veteran's complaints and his manifested impairment such as 
pain and difficulty in ambulation.  As there is potentially 
overlapping symptomatology in this case, the Board finds that 
the matter of hyperkeratotic lesions, is intertwined with the 
issue on appeal.  See Myers v. Derwinski, 1 Vet. App. 127 
(1991).  Such matter must be must developed by the RO prior 
to any determination by the Board on the merits of the 
veteran's increased evaluation claim.  See Harris v. 
Derwinski, 1 Vet.App. 181, 183 (1991).  

The Board concludes that further examination is necessary to 
ensure that the veteran's disability is evaluated based on a 
comprehensive consideration of applicable diagnostic codes 
and based on a clear picture of the nature and severity of 
his disability.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).


Accordingly, this case is returned to the RO for the 
following:

1.  The RO should advise the veteran that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995).  
In any case, the RO should ensure that 
all records of VA treatment or evaluation 
to date are associated with the claims 
file.

2.  The RO should schedule the veteran 
for a comprehensive VA examination.  The 
claims folder and a separate copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner is requested 
to respond to the following:

a.  Identify all existing foot disorders, 
specifically commenting on the presence 
or absence or plantar warts, calluses and 
hyperkeratotic lesions.

b.  Provide an opinion as to the 
likelihood that hyperkeratotic lesions, 
if shown, are related to plantar warts 
and/or calluses, or are otherwise related 
to the veteran's period of service.

c.  Identify all foot symptomatology, to 
include pain, ambulation difficulties, 
skin changes, etc., and the severity 
thereof, associated with service-
connected plantar warts, calluses, and, 
if deemed related to service or service-
connected disability, hyperkeratotic 
lesions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

